Appellate Case: 22-3037     Document: 010110738881      Date Filed: 09/14/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                      September 14, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  SCOTT BRAITHWAITE,

        Plaintiff - Appellant,

  v.                                                        No. 22-3037
                                                 (D.C. No. 2:21-CV-02152-TC-JPO)
  UNITED STATES DEPARTMENT OF                                 (D. Kan.)
  JUSTICE,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

       Scott Braithwaite, proceeding pro se, appeals from the district court’s

 judgment in favor of the United States Department of Justice (DOJ) in his suit

 alleging that employees of the Federal Bureau of Investigation (FBI) violated

 employment laws and committed torts against him. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3037    Document: 010110738881        Date Filed: 09/14/2022    Page: 2



       Among other provisions, Mr. Braithwaite’s complaint cited Title VII of the

 Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Americans

 with Disabilities Act, the Rehabilitation Act, the Genetic Information

 Nondiscrimination Act, and 42 U.S.C. §§ 1981a, 2000d–2000d-7, and 6101–6107.

 As summarized by the district court, Mr. Braithwaite averred that FBI employees

 have committed numerous abuses against him, “rang[ing] from employment

 discrimination to attempted murder, kidnapping, rape, wrongful disclosure of genetic

 information, psychological and physical torture, and an assisted suicide-murder act

 involving a Jacuzzi bath in Lenexa, Kansas.” R. Vol. II at 773.

       The district court granted summary judgment to the DOJ on Mr. Braithwaite’s

 employment claims because the undisputed evidence showed that he had never

 applied for employment with the DOJ. It dismissed all claims sounding in tort under

 Federal Rule of Civil Procedure 12(b)(1) (lack of subject matter jurisdiction) because

 Mr. Braithwaite had not sued the proper defendant—the United States—under the

 Federal Tort Claims Act (FTCA). And finally, it dismissed the remaining claims

 under Federal Rule of Civil Procedure 12(b)(6) (failure to state a claim) because the

 allegations “fail[ed] to cross the line from conceivable to plausible,” and instead were

 “purely conclusory allegations of wrongdoing and conspiracy among government

 actors, which fail[ed] to meet the elements of any of the claims he [sought] to

 pursue.” Id. at 776 (internal quotation marks omitted).

       Our review is de novo. See Dry v. United States, 235 F.3d 1249, 1252–53

 (10th Cir. 2000) (Rules 12(b)(1) and 12(b)(6)); id. at 1258 (summary judgment).

                                            2
Appellate Case: 22-3037     Document: 010110738881        Date Filed: 09/14/2022        Page: 3



 We construe pro se filings liberally. See Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005). But we “cannot take on the responsibility of

 serving as [a pro se] litigant’s attorney in constructing arguments and searching the

 record.” Id.

       Mr. Braithwaite asserts that the district court erred in not holding a jury trial

 on his claims. It is well settled, however, that summary judgment is an appropriate

 means of deciding a case when the plaintiff fails to produce evidence to support all

 the elements of his claims. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

 (1986). Likewise, dismissal is appropriate when a plaintiff fails to plead sufficient

 facts to establish a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662,

 678–79 (2009). And neither disposition violates the Seventh Amendment right to a

 jury trial. See Shannon v. Graves, 257 F.3d 1164, 1167 (10th Cir. 2001) (summary

 judgment); Smith v. Kitchen, 156 F.3d 1025, 1029 (10th Cir. 1997) (dismissal).

       Mr. Braithwaite also complains about being denied a speedy trial. But

 speedy-trial provisions apply only in criminal cases. See U.S. Const. amend. VI;

 United States v. Pasillas-Castanon, 525 F.3d 994, 997 (10th Cir. 2008).

       Mr. Braithwaite further asserts that the district court erred in declining his

 request for counsel. The record shows that he moved for appointed counsel on the

 same day he filed his complaint. The motion was referred to a magistrate judge, who

 evaluated relevant factors and concluded that the majority of them weighed against

 appointing counsel. Although the magistrate judge’s order notified Mr. Braithwaite

 that he must file timely objections with the district court to preserve his right to

                                             3
Appellate Case: 22-3037    Document: 010110738881       Date Filed: 09/14/2022     Page: 4



 challenge the denial of his motion, he failed to file any objections. Thus, under our

 “firm waiver rule,” he has “waive[d] appellate review of both factual and legal

 questions” regarding his motion to appoint counsel. Morales-Fernandez v. INS,

 418 F.3d 1116, 1119 (10th Cir. 2005). 1

       Regarding the district court’s grounds for granting judgment to the DOJ,

 Mr. Braithwaite fails to identify any evidence showing that he ever applied for

 employment with the DOJ. He also fails to establish that the FTCA is inapplicable or

 that the DOJ is the appropriate defendant under the FTCA. Finally, he makes only

 conclusory statements that his allegations stated a claim. He therefore has waived the

 ability to challenge the grounds supporting the judgment. See Garrett, 425 F.3d

 at 841 (“Issues will be deemed waived if they are not adequately briefed.” (brackets

 and internal quotation marks omitted)).

       For these reasons, we affirm the district court’s judgment, and we deny

 Mr. Braithwaite’s motions to “Order Alter, Amend the Judgement, or to Grant a Trial




       1
          Mr. Braithwaite filed two more motions for appointed counsel after the
 district court entered judgment against him. The magistrate judge denied the motions
 without prejudice because Mr. Braithwaite already had filed his notice of appeal and
 the motions were captioned as if filed in this court. It is not clear whether
 Mr. Braithwaite intended to appeal from the denial of those motions, but his opening
 brief was filed within the time period for filing a notice of appeal. See Nolan v. U.S.
 Dep’t of Just., 973 F.2d 843, 846 (10th Cir. 1992) (“[A]n appellate brief may serve as
 a functional equivalent of a notice of appeal.”). Assuming that he did intend to
 appeal from those orders, we see no abuse of discretion in denying the post-judgment
 motions. See Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016) (stating that we
 review the denial of appointed counsel for abuse of discretion).

                                            4
Appellate Case: 22-3037   Document: 010110738881        Date Filed: 09/14/2022   Page: 5



 in the U.S District Court of the District of Kansas” and “Order to Amend or Make

 Additional Findings of Facts in Trial.”


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           5